         

EXHIBIT 10.2
ATS MEDICAL, INC.
INCENTIVE STOCK OPTION AGREEMENT
     ATS Medical, Inc. (the “Company”) has adopted the ATS Medical, Inc. 2000
Stock Incentive Plan (the “Plan”) which permits the issuance of stock options
for the purchase of shares of common stock, $.01 par value, of the Company (the
“Common Stock”), and the Company has taken all necessary actions to grant this
Option to you (the “Optionee”) pursuant and subject to the terms of the Plan, as
follows:
     1. Grant of Option. The Company grants as of the date of this agreement the
right and option (hereinafter called the “Option”) to purchase all or any part
of an aggregate number of shares of Common Stock (the “Shares”) at the price per
share provided pursuant to the Notice of Grant of Stock Options and Option
Agreement (the “Notice”), which constitutes the first page of this agreement,
and on the terms and conditions set forth herein and in the Plan. It is
understood and agreed that the Option price is not less than the per share fair
market value of such Shares on the date this Option was granted. The Company
intends that this Option shall be an incentive stock option governed by the
provisions of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). The terms of the Plan and the Option shall be interpreted and
administered so as to satisfy the requirements of Section 422 of the Code. A
copy of the Plan will be furnished upon request of the Optionee.
     2. Termination of Option and Vesting of Option Rights.
     (a) This Option shall in all events terminate at the close of business on
the date of expiration contained in the Notice (the “Termination Date”) or such
shorter period as is prescribed herein. The Option may be exercised during the
Option period only as described in the vesting schedule contained in the Notice.
     (b) During the lifetime of the Optionee, this Option shall be exercisable
only by Optionee and shall not be assignable or transferable by Optionee, other
than by will or the laws of descent and distribution.
     (c) The Optionee understands that, to the extent that the aggregate fair
market value (determined at the time the Option was granted) of the shares of
Common Stock of the Company with respect to which all options that are incentive
stock options within the meaning of Section 422 of the Code are exercisable for
the first time by the Optionee during any calendar year exceeds $100,000, in
accordance with Section 422(d) of the Code, such options shall be treated as
options that do not qualify as incentive stock options.
     3. Acceleration of Exercisability Upon Change in Control. Notwithstanding
the said vesting schedule, the entire Option shall become immediately
exercisable upon a Change in Control (as defined below) of the Company and shall
terminate if not exercised 30 days

 



--------------------------------------------------------------------------------



 



following the date of a Change in Control of the Company. The Company shall
notify the Optionee in writing of the acceleration within 10 days of the Change
in Control.
     A “Change in Control” of the Company shall be deemed to have occurred if
(a) a change in control occurs of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended, whether or not the Company is then
subject to such reporting requirement; (b) more than 25 percent of the then
outstanding common shares of the Company is acquired by any person or group; or
(c) individuals who at the date hereof constitute the Board of Directors of the
Company cease for any reason to constitute at least a majority thereof (unless
the election or the nomination for election of each new director was approved by
a vote of at least two-thirds of directors then still in office who were
directors at the beginning of the period and/or their successor directors who
were recommended or elected to succeed a beginning director by at least
two-thirds of the directors who were directors at the beginning of the period).
     4. Exercise of Option after Death or Termination of Employment. This Option
shall terminate and may no longer be exercised if the Optionee ceases to be
employed by the Company or its subsidiaries, if any, except that:
     (a) In the event that the Optionee shall cease to be employed by the
Company or its subsidiaries, if any, for the reason other than the Optionee’s
gross and willful misconduct or death or disability, the Optionee shall have the
right to exercise this Option at any time within three months after such
termination of employment to the extent of the full number of Shares the
Optionee was entitled to purchase under this Option on the date of termination.
     (b) In the event that the Optionee shall cease to be employed by the
Company or its subsidiaries, if any, by reason of the Optionee’s gross and
willful misconduct during the course of employment, including but not limited to
wrongful appropriation of funds of the Company or the commission of a gross
misdemeanor or felony, this Option shall be terminated as of the date of the
misconduct.
     (c) In the event that the Optionee shall die while in the employ of the
Company or any subsidiary, if any, or within three months after termination of
employment for any reason other than gross and willful misconduct, or become
disabled (within the meaning of Section 22(e)(3) of the Code) while in the
employ of the Company or a subsidiary, if any, and the Optionee shall not have
fully exercised this Option, this Option may be exercised at any time within
twelve months after the Optionee’s death or disability by the Optionee, the
personal representatives, administrators, or, if applicable, guardian of the
Optionee or by any person or persons to whom this Option is transferred by will
or the applicable laws of descent and distribution, to the extent of the full
number of Shares the Optionee was entitled to purchase under this Option on the
date of death, disability or termination of employment, if earlier.
     (d) Notwithstanding the above, in no case may this Option be exercised to
any extent by anyone after the Termination Date.

2



--------------------------------------------------------------------------------



 



     5. Method of Exercise of Option. Subject to the foregoing, this Option may
be exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period. The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price. Payment of
the exercise price shall be made by certified or bank cashier’s check payable to
the Company, or by tender of shares of the Company’s Common Stock, previously
owned by the Optionee, having a fair market value on the date of exercise equal
to the exercise price of the Option, or a combination of cash and shares equal
to such exercise price.
     6. Miscellaneous.
     (a) Plan Provisions Control. In the event that any provision of this
agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.
     (b) No Rights of Shareholders. Neither Optionee, Optionee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a shareholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of the
Optionee, Optionee’s legal representative or permissible assignee, as
applicable.
     (c) No Right to Employment. This agreement shall not confer on the Optionee
any right with respect to continuance of employment with the Company or any
subsidiary of the Company, nor will it interfere in any way with the right of
the Company to terminate such employment at any time.
     (d) Governing Law. The validity, construction and effect of the Plan and
this agreement, and any rules and regulations relating to the Plan and this
agreement, shall be determined in accordance with the laws of the State of
Minnesota.
     (e) Severability. If any provision of this agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this agreement under any law deemed applicable by the Committee (as
defined in the Plan), such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or this agreement, such provision shall be stricken as to
such jurisdiction or this agreement, and the remainder of this agreement shall
remain in full force and effect.
     (f) No Trust or Fund Created. Neither the Plan nor this agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any affiliate and the Optionee or
any other person.
     (g) Headings. Headings are given to the sections and subsections of this
agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this agreement or any provision thereof.
     (h) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable

3



--------------------------------------------------------------------------------



 



Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, the requirements of the NASDAQ Global Market or any
other applicable stock exchange and the Minnesota Business Corporation Act. As a
condition to the exercise of the purchase price relating to the Option, the
Company may require that the person exercising or paying the purchase price
represent and warrant that the Shares are being purchased only for investment
and without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation and warranty is
required by law.
     (i) Withholding. If the Optionee shall dispose of any of the Shares
acquired upon exercise of this Option within two years from the date this Option
was granted or within one year after the date of exercise of this Option, then,
in order to provide the Company with the opportunity to claim the benefit of any
income tax deduction, Optionee shall promptly notify the Company of the dates of
acquisition and disposition of such Shares, the number of Shares so disposed of,
and the consideration, if any, received for such Shares. In order to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to assure (i) notice to the Company of
any disposition of the Shares of the Company within the time periods described
above, and (ii) that, if necessary, all applicable federal or state payroll,
withholding, income or other taxes are withheld or collected from the Optionee.
     (j) Consultation With Professional Tax and Investment Advisors. The
Optionee acknowledges that the grant, exercise, vesting or any payment with
respect to this Option, and the sale or other taxable disposition of the Shares
acquired pursuant to the exercise thereof, may have tax consequences pursuant to
the Code or under local, state or international tax laws. The Optionee further
acknowledges that such Optionee is relying solely and exclusively on the
Optionee’s own professional tax and investment advisors with respect to any and
all such matters (and is not relying, in any manner, on the Company or any of
its employees or representatives). Finally, the Optionee understands and agrees
that any and all tax consequences resulting from this Option and its grant,
exercise, vesting or any payment with respect thereto, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the Optionee without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse such holder for such taxes or other items.

4